Title: To John Adams from Thomas Jefferson, 28 July 1785
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Paris July 28. 1785.
          
          Your favors of July 16. and 18. came to hand the same day on which I had received Baron Thulemeier’s inclosing the ultimate draught for the treaty. as this draught, which was in French, was to be copied into the two instruments which Doctr. Franklin had signed, it is finished this day only. mr̃ Short sets out immediately. I have put into his hands a letter of instructions how to conduct himself, which I have signed, leaving a space above for your signature. the two treaties I have signed at the left hand, Dr. Franklin having informed me that the signatures are read backwards. besides the instructions to mr̃ Short I signed also a letter to mr̃ Dumas associating him with mr̃ Short. these two letters I made out as nearly as I could to your ideas expressed in your letter of the 18th. if any thing more be necessary, be so good as to make a separate instruction for them signed by yourself, to which I will accede. I have not directed mr̃ Dumas’s letter. I have heretofore directed to him as “Agent for the U. S. at the Hague” that being the description under which the journals of Congress speak of him. in his last letter to me is this paragraph. “mon nom à la Haie est assez connu, surtout au bureau de la poste, pour que mes lettres me soient rendus exactement, quand il n’y auroit d’autre direction.” from this I conclude that the address I have used is not agreeable, & perhaps may be wrong. will you be so good as to address the letter to him and to inform me how to address him hereafter. mr̃ Short carries also the other papers necessary. his equipment for his journey requiring expences which cannot come into the account of ordinary expences, such as clothes &c. what allowance should be made him? I have supposed somewhere between a guinea a day and 1000 dollars a year which I believe is the salary of a private secretary. this I mean as over & above his travelling expences. be so good as to say, and I will give him an order on his return. the danger of robbery has induced me to furnish him with only money enough to carry him to London. you will be so good as to procure him enough to carry him to the Hague & back to Paris.
          The Confederation of the k. of Prussia with some members of the Germanic body for the preservation of their constitution, is I think beyond a doubt. the Emperor has certainly complained of it in formal communications at several courts. by what can be collected from diplomatic conversation here I also conclude it tolerably certain that the Elector of Hanover has been invited to accede to the confederation and has done or is doing it. you will have better circumstances however, on the spot, to form a just judgment. our matters with the first of these powers being now in conclusion, I wish it was so with the elector of Hanover. I conclude from the general expressions in your letter that little may be expected. mr̃ Short furnishing so safe a conveyance that the trouble of the cypher may be dispensed with, I will thank you for such details of what has passed as may not be too troublesome to you.
          The difficulties of getting books into Paris delayed for some time my receipt of the Corps diplomatique left by Dr. Franklin. since that we have been engaged with expediting mr̃ Short. a huge packet also brought by mr̃ Mazzei has added to the causes which have as yet prevented me from examining Dr. Franklin’s notes on the Barbary treaty. it shall be one of my first occupations. still the possibility is too obvious that we may run counter to the instructions of Congress of which mr̃ Lambe is said to be the bearer. there is a great impatience in America for these treaties. I am much distressed between this impatience, and the known will of Congress on the one hand, and the incertainty of the details committed to this tardy servant.
          The D. of Dorset sets out for London tomorrow. he says he shall be absent two months. some whisper that he will not return & that Ld. Carmarthen wishes to come here. I am sorry to lose so honest a man as the Duke.— I take the liberty to ask an answer about the insurance of Houdon’s life.
          Congress is not likely to adjourn this summer. they have passed an ordinance for selling their lands. I have not received it.
          What would you think of the inclosed Draught to be proposed to the courts of London & Versailles? I would add Madrid & Lisbon, but that they are still more desperate than the others. I know it goes beyond our powers; and beyond the powers of Congress too. but it is so evidently for the good of all the states that I should not be afraid to risk myself on it if you are of the same opinion consider it if you please and give me your thoughts on it by mr̃ Short: but I do not communicate it to him nor any other mortal living but yourself.
          Be pleased to present me in the most friendly terms to the ladies and believe me to be with great esteem Dear Sir / Your friend & servant
          
            Th: Jefferson
          
        